Military pay; active duty pay; Court of Claims jurisdiction to review court-martial. — Plaintiff, a former Army enlisted man, sues to recover active duty pay and allowances lost following his dishonorable discharge from the Army pursuant to general court-martial, affirmed by the Board of Eeview and the United States Court of Military Appeals, on the ground that he was denied due process of law and that the Army Board for the Correction of Military Bec-ords acted arbitrarily in denying his application for relief. Upon consideration of plaintiff’s and defendant’s motions for summary judgment, together with the respective responses and oral argument by the parties, it was ordered on November 1, 1961, that the court having concluded that it lacked jurisdiction over this type of claim under the ruling of the court in Begalke v. United States, 148 Ct. Cl. 397, cert. denied 364 U.S. 865, that defendant’s motion for summary judgment be granted, plaintiff’s cross-motion denied, and the petition be dismissed.